1. Burma
The next item is the debate on six motions for a resolution on Burma.
author. - (LT) Through this discussion and the resolution to be voted on in a short while, the European Parliament calls the human rights situation in Burma to the attention of the EU Member States, the other EU institutions and the international community. The country is often called a paradise for tourists, but is far from a paradise for the people living there. The last provocation by the ruling regime against its citizens was last month's 500 percent increase in fuel prices. No wonder such a decision has evoked dissatisfaction and public protests, which have been, and are still being, brutally suppressed. Scores of protesters were beaten and arrested, and in order to realise the extent to which this regime suppresses its citizens and what it is capable of, one needs only to remember the events of 1988, the situation of the Nobel Peace Prize Laureate http://nobelprize.org/nobel_prizes/peace/laureates/1991, the attempt on her life in 2003, and the fact that, since 1996, the regime has destroyed more than 3 000 villages and carried out the forced removal of more than one million people. Extraordinary brutality is characteristic of this regime; its catalogue of crimes includes rape, torture, forced labour and the use of child soldiers. All this is undoubtedly seen by the international community and we should not allow recent events to develop into larger scale repressions.
The crimes and human rights violations by the ruling regime in Burma deserve our severe condemnation. We express our solidarity with the people of Burma and demand that the arrested protesters be released immediately and that http://nobelprize.org/nobel_prizes/peace/laureates/1991 be allowed to live a rewarding life and have freedom of action. Today a heavy responsibility also falls on certain countries in this region, such as China and India, which have the potential to exercise their influence in order to reach a settlement of the conflict in Burma in a civilised way.
author. - (PT) Mr President, Commissioner, ladies and gentlemen, four years ago, here in this Chamber, I had the opportunity to complain about the flagrant violation of human rights in Burma and to hope that we might see an improvement in the future.
This has unfortunately not happened: although the human rights infringements in Burma have changed to some extent they have actually deteriorated significantly. The expulsion of the International Red Cross is highly symbolic in this respect, showing that this is a totally intolerable regime. However, what we in the European Union must look at is our policy towards such infringements: it is hard to believe that in seven years we have not had a summit with Africa on Zimbabwe, where there is an extremely violent regime that is failing to respect human rights. However, when it comes to Burma, the same cannot be said: obviously the commercial interests in Asia are much more important than those in Africa! This does not seem acceptable to me.
author. - Mr President, Burma has the shameful record of being ruled by one of the longest-lasting military dictatorships still in existence. Burma has been under a totalitarian military regime for 45 years. An ex-British colony, Burma has suffered a traumatic post-colonial period, which has been fertile ground for the firm establishment of a military junta.
Since 1962, army generals have ruled the country and the Burmese people have endured severe abuses of their human rights. Furthermore, the generals, through their incompetence, have made Burma one of Asia's poorest countries and a nation in which corruption has assumed gigantic proportions. In addition, Burma has become a cancerous infliction on the rest of the world by being heavily involved in the large-scale trafficking of heroin, with Burma being a major exporter of this deadly drug.
The power figure in Burma today is General Than Shwe, a person of dubious psychological stability, who is reported to be maliciously introverted and superstitious and who frequently takes important state decisions after consulting astrologers. Yet Burma is a country gifted with unparallel natural beauty, a uniquely fertile land and rich mineral resources, as well as significant oil and gas deposits. All of these have been the centre of attraction for foreign investors. But, sadly, the benefits of such investments have not reached the people of Burma, and have largely ended up in the pockets of the dictators and their collaborators.
A hope for return to democratic governing was heard in 1990 when the National League for Democracy (NLD) won a national election. But the General suppressed all attempts at democratisation and the NDL leader, Aung San Suu Kyi, not only was prevented from assuming power but was also placed under house arrest, and this despite an international outcry.
Burma has been the subject of human rights resolutions by this House on numerous occasions in the past, and some sanctions have been in place for years. But it has all been in vain, mainly because the Burmese ruling regime enjoys the support of China. The truth is that if we really want to effect democratic changes in Burma, we must direct our blame and our attention at the Chinese Government. We can put pressure on the Chinese, e.g. by threatening them with trade sanctions and an investment embargo on China. If we are brave enough to do that, then we stand a chance of changing things for the better in Burma. If not, then I fear this resolution, like all the previous ones, will end up in General Than Shwe's dustbin.
author. - (PL) Mr President, as usual, Thursday afternoon finds us debating cases of breaches of human rights around the world. If we listed all the many countries, societies and nations that have breached human rights and are consequently the subject of our debates they would amount to a substantial proportion of our planet. It should be noted that breaches of human rights do not arise only in poor counties. They also often happen in developing countries that may not be particularly wealthy but are in the process of developing, like Russia. Some of these countries even legitimise themselves through democratic elections. Breaches of human rights may also occur in countries like China, which is moving rapidly up the world wealth ratings. At the same time we also have to deal with the poorest countries.
Mr President, I believe we should consider whether we ought to forego our debate on one occasion and ask the European Commission to present ideas for tackling breaches of human rights across the world. I make this proposal because we discuss these breaches Thursday after Thursday, we are forever complaining, but what comes of it all. Human rights violations obviously lead to a tangled web of consequences. It should be stated that one such consequence concerns the cooperation between various large financial and economic institutions that are generally perfectly legal and the criminal regimes in power in the countries concerned.
It has emerged that there is a group of large financial corporations that collaborates with various bigwigs and local dictators to oppress their own people. Sadly, it is often the case that those countries were better off during colonial times. True, they were governed by the colonial powers, but criminal links between large foreign financial entities and local regimes were less common. As Mr Matsakis has rightly pointed out, there are links of this sort in Burma, to name but one example. Should something be done about that?
author. - (DE) Mr President, this afternoon we are discussing three states - Burma, Sierra Leone and Bangladesh - which count among the poorest in the world, although that really applies to their populations, not the states themselves. The reason, of course, lies in the lack of democracy - although the situation in the three countries of course varies considerably in this respect - and in the exploitation of the population and, above all, the human rights abuses of every kind. The contents of the recitals in this first resolution on Burma are especially shocking. Indeed, they are horrific and, for us as privileged Europeans, they should be a wake-up call. The abuses inflicted by this military regime on individuals, and especially on the various minorities - I would like to mention the Karen people in particular here - are hair-raising. We cannot simply look away.
I would like to add something that is not really highlighted in this motion. The Greens are very pleased to support the contents of this motion because it is entirely justified in social policy terms and from a human rights perspective. However, I believe that the environmental disasters resulting from this military regime should also be emphasised rather more forcefully. I would like to give you an example: there are plans to build a massive dam, which will result in 10 million people - just think about that for a moment - having to be resettled. The activities of this military regime can only be countered by the most stringent joint measures by the EU, the UN and the nations of the world.
on behalf of the PPE-DE Group. - (GA) Mr President, I am happy to be speaking in Parliament for the first time on a subject as important as human rights.
We find ourselves today having to strongly react, once again, to the unacceptable actions of the military junta in Burma. Our last urgency resolution on Burma was only in June. The recent crackdown on peaceful protesters, who were demonstrating their right to associate, has merited yet another condemnation by the European Parliament. The scant regard the ruling State Peace and Development Council (SPDC) has for its own people has become all the more evident with their recent imposition of a fuel price increase of 500%. The SPDC clearly wants to further impoverish its people. But Burmese civilians have shown unbridled bravery in coming out to demonstrate. Not only were demonstrators beaten violently by police, but multiple arrests were made and members of the 88 Generation Students group have been reimprisoned. I call for the immediate and unconditional release of all those who have been detained since protests began as well as Aung San Suu Kyi, probably the world's most famous imprisoned democratic leader. Furthermore, the new constitution, recently drafted by the National Convention in Burma, is a sham given the simple reason that no democratically elected members of the opposition were involved in the drafting process. This Parliament now leads the call for an emergency meeting of the United Nations Security Council to consider the recent events in Burma. We need a strong and binding resolution on Burma at this level, as this crisis now impacts upon the overall security of this region. Countries like China and Russia, who prevented the adoption of the last UN Security Council resolution on Burma and China of this year, need to play a more responsible role regarding this country and should lend their support to any future UN resolution.
All that is necessary for the triumph of evil is that good men do nothing. The international community is doing little, while the Burma junta is perpetrating atrocities against its own people. How long can we justify allowing this evil to reign?
on behalf of the PSE Group. - Mr President, I had the privilege almost a decade ago to visit Aung San Suu Kyi under house arrest in Rangoon, when she made it absolutely clear that the way forward that she saw for Burma was for the EU to impose rigorous sanctions against the regime. Ten years on, little has changed. Our sanctions are ineffective. She is still imprisoned and, as we have seen, the economy continues to deteriorate.
I welcome the statement by Gordon Brown last week that he would take a lead in action against Burma, and I welcome, in our resolution, paragraph 10, which recognises the important role that ASEAN is now playing with respect to Burma, paragraph 14, demanding that China, Russia and India use their best endeavours to put pressure on the current regime, and paragraph 20, calling for a new UN Security Council resolution. That is the only way we can strengthen the global response to try and put pressure on the regime to finally buckle and bend.
on behalf of the IND/DEM Group. - (PL) Mr President, this is already the third occasion during this parliamentary term on which I have taken the floor during a debate on human rights to speak about the social and political situation in Burma. Human rights have been infringed in that country for many years. There is widespread persecution, not only of pro-democracy activists but also of the rest of the population, 30% of which is living on the verge of poverty. People are being obliged to carry out forced labour and are being forcibly resettled.
This time the protests and persecution intensified following a 500% rise in the cost of fuel due to the government withdrawing its subsidy. Organisations defending human rights are sending out alarming information on the arrest of some 100 activists and the illegal detention of Mrs Aung San Suu Kyi, winner of the Nobel Peace Prize, for yet another year.
We support the resolutions. They will not, however, have any impact on the situation in Burma. The regime currently in power there does not react to any pressure, and more radical measures are therefore required.
(PL) Mr President, this is not the first debate on cases of breaches of human rights, democracy and the rule of law in Burma and it will certainly not be the last. When we discussed the resolution on Burma in the PPE-DE Group yesterday, we came to the conclusion that the motion for a resolution is very good but the situation in Burma is very bad. I am sure many of us would like things to be the other way around and the situation in Burma to be such that we were not required to adopt a resolution of any kind.
In Burma the army is pacifying regions inhabited by ethnic minorities. The army regularly arrests opposition activists and it harasses ordinary citizens protesting against price increases and the further reduction of what is already a horrifyingly low standard of living. What can we do about this? The European Council should carry out a detailed study of the weaknesses of the sanctions system with a view to the latter becoming a really useful and effective weapon in the war against the political regime in Burma.
It is essential to exert further pressure on China and Russia so that the situation in Burma can eventually be discussed at the United Nations Security Council. In addition, we should make every effort to ensure that EU aid, which will amount to EUR 65 million over the next few years, should go directly to the citizens of Burma and not serve to support the regime.
(DE) Mr President, the military dictatorship in Burma features regularly on the European Parliament's agenda for its grave and most severe human rights violations. Like all the previous speakers, we view with regret the crackdown on the peaceful demonstrations, which were directed against the massive fuel price increase of 500%. This fuel price increase resulted in a doubling of transport costs and massive price rises for essential goods and services, all against the backdrop of disastrous social conditions in Burma, where 90% of the population lives below the poverty line and survives on less than one dollar a day, and one child in three under the age of five suffers from severe malnutrition.
We view with regret the violent assaults on civilians, the particularly brutal attacks on women and the detention of more than 100 people, and call for their immediate and unconditional release, including the release of the leaders of the 88 Generation Students group. I wish to stress that we should also intensify pressure on China, India and Russia so that these countries bring their influence to bear on the Burmese regime and stop supplying it with weapons so that substantial improvements can be achieved.
Mr President, we have yet another resolution telling us of the terrible human rights abuses that continue to take place in Burma. This latest extended and illegal house arrest of an innocent woman is unacceptable. Burma is effectively a prison country which operates under a repressive system of military rule.
Burma has been designated a country of particular concern by the US for violating religious freedom. The Burmese military closely monitors and restricts organisations, activity and expression of all religions because they view them as threats to so-called 'national unity'. In particular, abuses against Christians in Burma are widespread and systematic. Christians suffer a deliberate campaign of discrimination in their work, restrictions on churches, meetings and literature and the arrest, torture and imprisonment of pastors and church workers. Burma's military regime has no moral or legal justification for their activities of any type.
Such human rights abuses cannot continue. We, in Europe, need to stand up to military powers like Burma, regardless of the trade advantage with Burma or their patrons like China; otherwise our resolutions will remain ineffective.
Member of the Commission. - Mr President, the crackdown on peaceful protestors on the last day of August has once again spotlighted the scandal of human rights in Burma, and the Commission remains very worried about this situation. We believe that the military regime is a threat to the region and, most of all, to the country and the people of Burma.
A large part of the population of 52 million is in anguish and poverty, which is the result of bad political and economic governance.
In an environment of political, social and economic insecurity, issues of human rights are sadly taking backstage, and the most recent detention of political activists is a case in point.
The overriding challenge for the Government - national reconciliation and economic development - is obvious. But for the international community, helping the transition of Burma towards being a more open and more developed society to be led by a legitimate and civilian government must remain the paramount goal.
The National Convention process, which has just finished, was a very formal procedure to boost the current regime's power. It was certainly not a genuine exercise to draft a new constitution and was far from inclusive. That is why the Commission fully shares the view of the United States Secretary-General Ban Ki-moon, who has requested the Government embark on an inclusive, participatory and transparent process, with a view to allowing all the relevant parties to Myanmar's national reconciliation process to fully contribute to defining the country's future.
We also welcome the work of Ibrahim Gambari, as Special Envoy for Myanmar of the United Nations Secretary-General. We hope that the good offices of the United Nations will continue. Professor Gambari is due to visit Myanmar shortly.
We criticise, specifically, the working conditions in the country for the Red Cross. The Government, in its own interests and out of respect for international humanitarian law, should allow the International Committee of the Red Cross to continue its mission.
At the same time, we should note a few encouraging signals. The Commission hopes that the recent arrangement between the Government of Burma and the ILO, handling the complaints against forced labour, will help the victims. We acknowledge that the Government has agreed in early August with its ASEAN partners to the inclusion of a human rights commission in the planned ASEAN Charter, the constitutional document.
What can the EU do? An effective policy should aim at bringing the country back into the international community, allowing for political, social and economic development. The EU common position reflects this need; it is a balanced document, detailing our criticisms, while engaging Government over its responsibilities and offering assistance to the people.
As regards engaging the regime, there is a consensus that more needs to be done, not less. Isolation will only make the population pay a greater price. The Commission maintains that channels of communication with the Government must be kept open, notably to convey our concerns about human rights and, in this regard, the Commission uses all appropriate occasions, for instance the ASEM meetings, and the EU ASEAN meetings, to raise the need for an inclusive dialogue among all stakeholders. We regularly press for national reconciliation and for the liberation of political detainees.
To help the people of Myanmar, and specifically the most vulnerable parts of the population, the Commission is increasing its assistance programmes in quantitative and in qualitative terms. A new country strategy foresees support for health and basic education, for instance the Three Diseases Fund, which is supported by the EU and its partner, is already working well to fights AIDS, malaria and tuberculosis. This comes on top of our significant humanitarian aid.
In particular, as foreseen in the EU common position, the European Union wishes to engage the Government in a critical dialogue over its responsibilities to achieve the Millennium Development Goals, and the Commission hopes that the Government is prepared to step up the existing dialogue in areas of health and education, among others. Unfortunately, we do not believe that additional restrictive measures will push the Government in the desired direction or will alleviate the suffering of the people.
The debate is closed.
The vote will take place at the end of this afternoon's debates.
Written statements (Rule 142)
in writing. - (FI) Mr President, in 1990 the National League for Democracy won the democratic elections in Burma. A military junta placed the party's leader, Aung San Suu Kyi, under house arrest. In 2007 Myanmar's Peace and Development Council continues its oppression. Aung San Suu, who was elected leader in Burma's elections, remains under arrest.
Burma is an example of how, as long as the will of the people is suppressed by means of house arrest and imprisonment, society suffers. Human rights and legal order do not prevail. Ninety per cent of the people live below the poverty line. The country's dwindling economy and poor humanitarian record worsened again this year when Myanmar's junta raised fuel prices in August.
In the quest for a solution the EU's role is prominent in the United Nations Security Council and the Human Rights Council. The European Member States must show strength and take responsibility for the plight of the Burmese people.
The keys to the solution, however, are mainly in the hands of China, Russia and India. China has already exercised its right of veto in the Security Council and blocked a resolution on Burma. A highly regarded position in the international community does not come free. It has to be earned.
Attempts by the West to enforce a rapid democratisation of despotic regimes in the world have failed. It has been said that democracy is not a product that can be exported. Some have thought it to be the white man's illusion. People have asked whether rule by the people is even the right way to govern a country. Is it a suitable option everywhere?
The problem with the world, however, is not that democracy should be won with fire and sword. The problem is that it is suppressed with fire and sword.